Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the application filed on 11/08/2021.
Claims 1-20 are currently pending.
Claims 1-20 are rejected.
Claim Objections
Claim 8 is objected to because of the following informalities: 
Claim 8 recites the limitation “an outbound quality of metric” in lines 2-3. Examiner believes that Applicant intends to instead recite – an outbound quality of service metric --. If this is the case, Examiner respectfully suggests that Applicant amends the claim accordingly.
  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1-3, 9-12, 14-20 of U.S. Patent No. 11201819 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1, 8 & 16 of the instant application merely broaden the scope of claims 1, 10 & 16 of U.S. Patent No. 11201819 B2 by omitting limitations, such as discovering, by a SDN controller, all network devices in a network; collecting, by the SDN controller, traffic flow data from each of the discovered network devices; collecting, by the SDN controller, configuration and operational data from each of the discovered network devices. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and intervening claims] in U.S. Patent No. 11201819 B2.  The similarities have been color coded.
Claim # in Instant Application
(17/520, 971)
Claim # in U.S.  Patent No. 11201819 B2
 [Claim 1]   A method for multiple domain networking controller processing, the method comprising: 
generating, by the multiple domain networking controller, multi-level views for obtained traffic flow data, wherein one view shows an inbound value and an outbound value for at least one network device characteristic for each network device shown in a view of network device micro-topologies; and resolving, by the multiple domain networking controller, network issues related to network devices identified by the viewed inbound and outbound values by sending corrective configuration data to the identified network devices.
















1.  A method for multiple domain software-defined networking (SDN) controller processing, the method comprising: discovering, by a SDN controller, all network devices in a network; collecting, by the SDN controller, traffic flow data from each of the discovered network devices; collecting, by the SDN controller, configuration and operational data from each of the discovered network devices; categorizing, by the SDN controller, the traffic flow data into traffic flow types for presentation as a first level view; determining, by the SDN controller, source and destination pairs for each traffic flow in each of the traffic flow types for presentation as a second level view; 
generating, by the SDN controller, network device micro-topologies for each of the source and destination pairs for presentation as a third level view; mapping, by the SDN controller, an inbound value and an outbound value for at least one network device characteristic for each network device in each network device micro-topology for presentation as a fourth level view, wherein each of the first level view, the second level view, the third level view and the fourth level view are linked; and performing, by the SDN controller, corrective measures on network devices identified for issues from the presented inbound value and outbound value of the at least one network device characteristic. 

 2
1
3
1
4
1
5
3
6
1
7
9
8
10
9
10
10
11
11
10
12
12
13
10
14
14
15
15
16
16
17
17
18
18
19
19
20
20



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Deepak Kushwaha et al (US 20200274781 A1) in view of Casimer M. DeCusatis et al (US 20150172208 A1).
For Claim 1, Kushwaha discloses a method for multiple domain networking controller processing (Kushwaha teaches, in ¶ 0006, lines 1-2, a method for rendering plurality of views on a user interface in a big data environment), the method comprising: generating, by the multiple domain networking controller, multi-level views for obtained traffic flow data, wherein one view shows an inbound value and an outbound value for at least one network device characteristic for each network device shown in a view of network device micro-topologies (Kushwaha teaches, in ¶ 0007, lines 1-5, generating, by the view generating computing device, a source view, a destination view, and a differentials in response to receiving the request; rendering, by the view generating computing device, the source view, the destination view, and the differential view on the user interface. Kushwaha explains, in ¶ 0021, lines 7-11, that for an outbound direction flow, source IP will be mapped to source host and the destination IP will be mapped to destination host. For inbound flow direction, destination IP will be mapped to destination host and source IP will be mapped to source host). 
	Kushwaha fails to expressly teach resolving, by the multiple domain networking controller, network issues related to network devices identified by the viewed inbound and outbound values by sending corrective configuration data to the identified network devices.
           However, DeCusatis in analogous art teaches resolving, by the multiple domain networking controller, network issues related to network devices identified by the viewed inbound and outbound values by sending corrective configuration data to the identified network devices (DeCusatis teaches, in ¶ 0020, lines 16-20, that the network provisioning applications 128a, 128b provide their respective provisioning data to an SDN controller 112 to resolve provisioning issues. The SDN controller 112 returns modified provisioning to the first and second computing platforms 120a, 120b that resolves provisioning issues).
DeCusatis also teaches, in ¶ 0042, that the SDN controller 112 configures the network 101 to comply with the modified provisioning 314. Configuring the network 101 can include updating a network topology 318, by the SDN controller 112, to align with the modified provisioning 314. Updates to the network topology 318 are translated into one or more flow tables 316.
	   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Kushwaha with the SDN controller taught in DeCusatis. The motivation is that the SDN controller leverages its centralized role in creating and managing flows through the network to resolve provisioning conflicts [DeCusatis: ¶ 0044, lines 3-5].
For Claim 2, Kushwaha discloses all of the claimed subject matter with the exception that one view shows traffic flow types in the traffic flow data.
	  However, DeCusatis in analogous art teaches that one view shows traffic flow types in the traffic flow data (DeCusatis teaches, in ¶ 0026, lines 1-3, that the flow table 206 defines supported connection types associated with particular addresses, virtual local area networks or switch ports, for example). 
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Kushwaha with the SDN controller taught in DeCusatis. The motivation is that the SDN controller leverages its centralized role in creating and managing flows through the network to resolve provisioning conflicts [DeCusatis: ¶ 0044, lines 3-5].
For Claim 3, Kushwaha teaches, in ¶ 0007, lines 3-5, rendering, by the view generating computing device, the source view, the destination view, and the differential view on the user interface. 
    Kushwaha fails to disclose traffic flow in the traffic flow types.
	However, DeCusatis in analogous art teaches traffic flow in the traffic flow types (DeCusatis teaches, in ¶ 0026, lines 1-3, that the flow table 206 defines supported connection types associated with particular addresses, virtual local area networks or switch ports, for example). 
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Kushwaha with the SDN controller taught in DeCusatis. The motivation is that the SDN controller leverages its centralized role in creating and managing flows through the network to resolve provisioning conflicts [DeCusatis: ¶ 0044, lines 3-5].
For Claim 4, Kushwaha discloses a method, wherein the network device micro-topologies are for each of the source and destination pairs (Kushwaha teaches, in ¶ 0007, lines 1-3, generating, by the view generating computing device, a source view, a destination view).
For Claim 5, Kushwaha discloses all of the claimed subject matter with the exception of wherein the source and destination pairs are determined from source Internet Protocol (IP) address and destination IP address information available in the traffic flow data.
	  However, DeCusatis in analogous art teaches wherein the source and destination pairs are determined from source Internet Protocol (IP) address and destination IP address information available in the traffic flow data (DeCusatis teaches, in ¶ 0015, lines 13-15, that Header information in network traffic can be used to classify flows based on source, destination, protocol, and other such information). DeCusatis further teaches, in ¶ 0015, lines 13-15, that  the match action table 317 may include rules for particular internet protocol (IP) addresses, media access control (MAC) addresses, virtual machine identifiers (e.g., for virtual machine 124).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Kushwaha with the SDN controller taught in DeCusatis. The motivation is that the SDN controller leverages its centralized role in creating and managing flows through the network to resolve provisioning conflicts [DeCusatis: ¶ 0044, lines 3-5].
For Claim 6,  Kushwaha discloses all of the claimed subject matter with the exception of wherein the traffic flow data is collected from each network device discovered in a network.
	  However, DeCusatis in analogous art teaches that the traffic flow data is collected from each network device discovered in a network (DeCusatis teaches, in ¶ 0025, lines 5-8, that the switch 106 can also include traffic monitor 220 to monitor network traffic locally to determine network traffic performance metrics and provide the network traffic performance metrics to the SDN controller 112 of FIG. 1). 
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Kushwaha with the SDN controller taught in DeCusatis. The motivation is that the SDN controller leverages its centralized role in creating and managing flows through the network to resolve provisioning conflicts [DeCusatis: ¶ 0044, lines 3-5].


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Deepak Kushwaha et al (US 20200274781 A1) in view of Casimer M. DeCusatis et al (US 20150172208 A1) as applied to claim 1 above, and further in view of Min Luo et al (US 20160119255 A1). 
For Claim 7, Kushwaha and DeCusatis disclose all of the claimed subject matter with the exception of re-routing, by the multiple domain networking controller, traffic around the identified network devices.
  	  However, Luo in analogous art teaches that the traffic flow data is collected from each network device discovered in a network (Luo teaches, in ¶ 0011, lines 13-15, that the designated network node may be further configured to reroute the data packets to the destination network node along a plurality of routes that bypasses the failed network entity while load balancing traffic in the hybrid network based on the traffic routing configurations). 
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Kushwaha and DeCusatis with the hybrid network taught in Luo. The motivation is to provide a resilient network that is able to quickly recover from network failures at single links or nodes [Luo: ¶ 0009, lines 5-7].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Nagarajan (US 20180351820 A1) is pertinent to methods, and computer-readable media for generating switch-level logical models of a network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419